Case 8:19-cv-02449-VMC-TGW Document 6 Filed 10/24/19 Page 1 of 2 PageID 23



                         IN THE UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

ERNEST WILSON,                                        CASE NO.: 8:19-cv-2449

         Plaintiff,

vs.

COMENITY BANK,

       Defendant.
__________________________________/

                          NOTICE OF PENDING SETTLEMENT

       Plaintiff, ERNEST WILSON, by and through undersigned counsel, hereby submits this

 Notice of Pending Settlement and states that the parties have reached a settlement in principle with

 regard to this case and are presently drafting, finalizing, and executing the settlement and

 dismissal documents. The parties expect to file the appropriate dismissal documents within sixty

 (60) days.

              Dated this 24th day of October, 2019.


                                                  Respectfully Submitted,

                                                  /s/ Christopher W. Boss
                                                  Christopher W. Boss, Esq.
                                                  Florida Bar No.: 13183
                                                  BOSS LAW
                                                  Email: cpservice@bosslegal.com
                                                  9887 Fourth Street North, Suite 202
                                                  St. Petersburg, Florida 33702
                                                  Telephone: (727) 471-0039
                                                  Facsimile: (727) 471-1206
                                                  Trial Counsel for Plaintiff




                                                  1
Case 8:19-cv-02449-VMC-TGW Document 6 Filed 10/24/19 Page 2 of 2 PageID 24



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this the 24th day of October, 2019, I electronically filed the

foregoing document with the Clerk of Court using CM/ECF. I also certify that the foregoing

document is being served this day on all counsel of record or pro se parties either via transmission

of Notices of Electronic Filing generated by CM/ECF or in some other authorized manner for those

counsel or parties who are not authorized to receive electronically Notices of Electronic Filing,

including the following:

Comenity Bank
One Righter Parkway, Suite 100
Wilmington, DE 19803


                                                     /s/ Christopher W. Boss
                                                     Christopher W. Boss (13183)




                                                 2
